DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. (US Patent Publication No. 2004/0196266; hereinafter Matsuura).
	With reference to claim 17,  Matsuura discloses a system for inputting text on-site in a drawing or art software application (see paragraphs 26-27; Fig. 3), the system comprising:
	a processor (12-18) (see paragraph 27); and
	a memory (20), coupled to the processor, configured to store executable instructions that, when executed by the processor (see Fig. 3), cause the processor to:
identify a drawing or art project initiated by a first user on the drawing or art software application running on a first computing device (1) (see paragraphs 40-42; Fig. 4);
detect a mouse click from a mouse (5) of the first computing device (see paragraphs 33-34; Figs 3-4);
responsive to the detection of the mouse click, determine a first location of a mouse pointer (22) inside a graphical user interface associated with the drawing or art project (see paragraphs 33, 38; Figs. 4-6); and
automatically create a text object at the identified first mouse pointer location without requiring the first user to select a text tool from a tool section of the drawing or art software application (see paragraphs (56-58; Figs 4-8).
	
With reference to claim 18, Matsuura discloses the system of claim 17, and further discloses wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to: detect a keystroke from a keyboard interface (4) of the first computing device (see paragraphs 33-34; Figs 3-4); responsive to the detection of the keystroke, determine a second location of the mouse pointer inside the graphical user interface associated with the drawing or art project (see paragraphs 33, 38; Figs. 4-6); and automatically create a text object at the identified second mouse pointer location without requiring the first user to select a text tool from the tool section of the drawing or art software  application (see paragraphs 56-58; Figs. 4-8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Lui et al. (US Patent Publication No. 2002/0011993; herein after Lui).
	With reference to claim 1,  Matsuura discloses a system for inputting text on-site in a drawing or art software application (see paragraphs 26-27; Fig. 3), the system comprising:
	a processor (12-18) (see paragraph 27); and
	a memory (20), coupled to the processor, configured to store executable instructions that, when executed by the processor (see Fig. 3), cause the processor to:
identify a drawing or art project initiated by a first user on the drawing or art software application running on a first computing device (1) (see paragraphs 40-42; Fig. 4);
detect a keystroke from a keyboard interface (4) of the first computing device (see paragraphs 33-34; Figs 3-4);
responsive to the detection of the keystroke, determine a first location of a mouse pointer (22) inside a graphical user interface associated with the drawing or art project (see paragraphs 33, 38; Figs. 4-6); and
automatically create a text object at the identified first mouse pointer location without requiring the first user to select a text tool from a tool section of the drawing or art software application (see paragraphs 56-58; Figs. 4-8).
	While disclosing all that is required as explained above Mutsuura fails to disclose the usage of a Unicode keystroke as recited.
	Lui discloses a system for automatically switching between writing and text (see abstract) wherein the system comprises a processor (21); and a memory (22), coupled to the processor, configured to store executable instructions that, when executed by the processor (see paragraphs 27-28; Fig. 1), cause the processor to: detect a Unicode keystroke from a keyboard interface (66) of the first computing device (see paragraphs 33-34; Figs 3-4).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of Unicode keystroke detection similar to that which is taught by Lui to be carried out in a system similar to that which is taught by Mutsuura to thereby apply the usage of a known keystroke technique in a similar manner to yield predictable results.

With reference to claim 2, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses that the executable instructions further include instructions that, when executed by the processor, cause the processor to: detect a mouse click from a mouse (5) associated with the first computing device (see paragraph 39; Fig. 4); responsive to the detection of the mouse click, determine a second location of the mouse pointer inside the graphical user interface associated with the drawing or art project (see paragraph 38, 40, 60); and automatically create a drawing object at the identified second mouse pointer location without requiring the first user to select a drawing tool from the tool section of the drawing or art software application (see paragraphs 40-41; Figs. 4-6).

With reference to claim 3, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses that wherein the detected Unicode keyboard stroke follows a user operation, on the drawing or art project, by the first user using a drawing tool of the drawing or art software application (see paragraph 65).

With reference to claim 4, Mutsuura and Lui disclose the system of claim 3, wherein Mutsuura further discloses that wherein the identified first location of the mouse pointer inside the graphical user interface corresponds to an ending position of the user operation using one of the drawing tool or the shape tool (see paragraph 76).

With reference to claim 5, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses wherein, to detect the keystroke from the keyboard interface of the first computing device, the executable instructions further include instructions that, when executed by the processor, cause the processor to: detect keypress events of the first computing device performed by the first user (see paragraph 33).
While disclosing all that is required as explained above Mutsuura fails to disclose the usage of a Unicode keystroke as recited.
	Lui discloses a system for automatically switching between writing and text (see abstract) wherein the system comprises a processor (21); and a memory (22), coupled to the processor, configured to store executable instructions that, when executed by the processor (see paragraphs 27-28; Fig. 1), cause the processor to: detect the Unicode keystroke from the keyboard interface based on the keypress events by the first user (see paragraphs 33-34; Figs 3-4).

With reference to claim 6, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to: continuously capture text input from the keyboard interface of the first computing device by the first user (see paragraph 33, 38); and instantly display the text input by the first user on the created text object (see paragraphs 33, 38, 56).

With reference to claim 7, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to: identify a predefined user action from the first user, wherein the predefined user action indicates an ending of the text input into the created text object (see paragraphs 45-46); and end the text input into the created text object based on the predefined user action (see paragraphs 45-46).

With reference to claim 13, Mutsuura and Lui disclose the system of claim 1, wherein Mutsuura further discloses wherein the drawing or art project comprises a creation of at least one text object (see paragraph 20).

With reference to claim 14, Mutsuura and Lui disclose the system of claim 13, wherein Mutsuura further discloses wherein the drawing or art project comprises a creation of at least one non-text object (see paragraph 20).

With reference to claim 16, Mutsuura and Lui disclose the system of claim 11, wherein Lui further discloses that the Unicode keystroke corresponds to one of an alphanumeric key or a punctuation key (see paragraph 38, 45).

With reference to claim 19, Mutsuura discloses a method for inputting text on-site in a drawing or art software application (see paragraphs 26-27; Fig. 3), comprising:
identifying a drawing or art project initiated by a first user on the drawing or art software application running on a first computing device (1) (see paragraphs 40-42; Fig. 4);
detecting a keystroke from a keyboard interface (4) of the first computing device (see paragraphs 33-34; Figs. 3-4);
	responsive to the detection of the Unicode keystroke, determining a first location of a mouse pointer (22) inside a graphical user interface associated with the drawing or art project (see paragraphs 33, 38; Figs. 4-6); and
	automatically creating a text object at the identified first mouse pointer location without requiring the first user to select a text tool from a tool section of the drawing or art software application (see paragraphs 56-58; Figs. 4-8).
	While disclosing all that is required as explained above Mutsuura fails to disclose the usage of a Unicode keystroke as recited.
	Lui discloses a system for automatically switching between writing and text (see abstract) wherein the system comprises a processor (21); and a memory (22), coupled to the processor, configured to store executable instructions that, when executed by the processor (see paragraphs 27-28; Fig. 1), cause the processor to: detect a Unicode keystroke from a keyboard interface (66) of the first computing device (see paragraphs 33-34; Figs 3-4).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of Unicode keystroke detection similar to that which is taught by Lui to be carried out in a system similar to that which is taught by Mutsuura to thereby apply the usage of a known keystroke technique in a similar manner to yield predictable results.

With reference to claim 20, Matsuura discloses the method of claim 19, and further discloses detect a mouse click from a mouse (5) of the first computing device (see paragraphs 33-34; Figs 3-4); responsive to the detection of the mouse click, determining a second location of the mouse pointer (22) inside the graphical user interface associated with the drawing or art project (see paragraphs 33, 38; Figs. 4-6); and automatically creating a drawing object at the identified second mouse pointer location without requiring the first user to select a drawing tool from the tool section of the drawing or art software application (see paragraphs 56-58).


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Lui as applied to claim 1 above, and further in view of Kong (US Patent Publication No. 2004/0217944)
	With reference to claim 8, Mutsuura and Lui disclose all that is required as explained above with reference to claim 7, however fail to disclose the predefined user action as recited.
	Kong discloses an input device which allows editing characters and text (see abstract), wherein the predefined user action comprises one of the following user operations: a mouse click outside the created text object, or a pressing of an Esc button on the keyboard interface (see paragraph 78).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an ESC button for exiting an editing function similar to that which is taught by Kong to be carried out in a system similar to that which is taught by Mutsuura and Lui thereby providing a common prior art function according to known methods to yield predictable results.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Lui as applied to claim 1 above, and further in view of Estes et al. (US Patent Publication No. 2019/0394257; hereinafter Estes).
With reference to claim 9, Mutsuura and Lui disclose the system of claim 1, however fail to disclose a collaboration as recited.
Estes discloses wherein the executable instructions further include instructions that (see paragraphs 151-152), when executed by the processor, cause the processor to: determine that the first user (104) has permission to collaborate with others (108) on the drawing or art project (710) (see paragraph 107; Fig. 7); determine that a second user (106) is available for collaboration with the first user (104) on the drawing or art project (708) (see paragraph 106; Fig. 7); and transmit in real-time the text (106) (see paragraph 33; Fig. 1), input into the created text object by the first user (104), to a second computing device associated with the second user (106) (see paragraphs 107, 134).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a collaborative process similar to that which is taught by Estes to be carried out in a system similar to that which is taught by Mutsuura and Lui to thereby allow collaborative editing within an application (see Estes; abstract).

	With reference to claim 10, Mutsuura, Lui, and Estes disclose the system of claim 9, wherein Estes further discloses that the executable instructions further include instructions that, when executed by the processor, cause the processor to: before transmitting the text to the second computing device (106), establish a Socket-based data communication channel between the first computing device and the second computing device (see paragraphs 22, 25); and transmit the text to the second computing device in real-time through the Socket-based data communication channel (see paragraph 22, 23).

With reference to claim 11, Mutsuura, Lui, and Estes disclose the system of claim 10, wherein Estes further discloses wherein, to transmit the text to the second computing device (106) in real-time (see paragraph 33), the executable instructions further include instructions that, when executed by the processor, cause the processor to: create a temporary text field (editing session) that displays the text input into the created text object (see paragraphs 22-23, 44, 84); and transmit text in the temporary text field in real-time to the second computing device, to allow each typing input by the first user to be transmitted in real-time to the second computing device (106) (see paragraphs 107, 134).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Lui as applied to claim 1 above, and further in view of Tseytlin (US Patent No. 9,143,542).
With reference to claim 12, Mutsuura, Lui, and Estes disclose the system of claim 11, and while Estes further discloses completion of editing session (see paragraph 89) there fails to be disclosure of remove and replace temporary text as recited.
Tseytlin discloses wherein the executable instructions further include instructions that, when executed by the processor, cause the processor to: 
after the text input into the created text object is ended, remove the created temporary text field (collaboration space) (see column 14, lines 33-54; Fig. 9); and replace the temporary text field with a real text object containing the text input into the created text object (final version); see column 14, lines 55-62; Fig. 9).
	Therefore it would have been obvious to one ordinary skill in the art to allow the usage of a generating a created text object at the end of collaboration similar to that which is taught by Tseytlin to be carried out in a system similar to that which is taught by Mutsuura, Lui, and Estes to thereby provide collaboration content to the user after modifications (see Tseytlin; column 2, lines 10-15).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Lui as applied to claim 14 above, and further in view of Ookawara (US Patent Publication No. 2015/0139549).
	With reference to claim 15, Mutsuura and Lui disclose the system of claim 14, however fails to disclose automatically layering as recited.
	Ookawara discloses an electronic apparatus and method for processing a document, wherein the executable instructions further include instructions that, when executed by the processor (see paragraphs 44-45; Figs. 4), cause the processor to: automatically layer the at least one non-text object and the at least one text object according to a size of each object (see paragraphs 29, 53; Fig. 5).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a layering as similar to that which is taught by Ookawara to be carried out in an interfacing system similar to that which is taught by Mutsuura and Lui to thereby user functions with the interface.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BUCKLEY et al. (US5225911) discloses a system capable of combining line art and pictures on a page of a high resolution display device wherein a text and picture could overlap (see column 1, lines 21-48; column 2, lines 44-60).
KENAGY (US2003/0053695) discloses a system which allows for entry of multi-stroke characters via a natural drawing interface wherein the recognized characters may be in Unicode, or in a similar standard encoding for textual characters (see abstracts; paragraph 52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
                                                                                                                                                                                                     /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625